Slip Op. 99-59

                UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: SENIOR JUDGE NICHOLAS TSOUCALAS
__________________________________________
                                            :
KOYO SEIKO CO., LTD. and                    :
KOYO CORPORATION OF U.S.A.,                 :
                                            :
                              Plaintiffs,   :
                                            :
            v.                              :               Court No. 97-04-00580
                                            :
THE UNITED STATES and THE UNITED            :
STATES DEPARTMENT OF COMMERCE,              :
                                            :
                              Defendants, :
                                            :
THE TIMKEN COMPANY,                         :
                                            :
                      Defendant-Intervenor. :
__________________________________________:


                                       JUDGMENT

        On May 4, 1998, the Court remanded this case to the Department of Commerce, International
Trade Administration (“Commerce”), to correct certain clerical errors arising from Commerce’s
administrative review, entitled Tapered Roller Bearings and Parts Thereof, Finished and Unfinished,
From Japan, and Tapered Roller Bearings, Four Inches or Less in Outside Diameter, and
Components Thereof, From Japan; Final Results of Antidumping Duty Administrative Reviews and
Termination in Part, 62 Fed. Reg. 11,825 (Mar. 13, 1997). Specifically, the Court remanded to
Commerce to (1) deduct discounts and/or rebates from gross unit price in calculating home market
revenue for constructed export price profit; (2) recalculate profit for constructed value without
double-counting profit for TRB cups and cones split from TRB sets; and (3) deduct pre-sale inland
freight from home market sales to certain after-market customers for which the deduction should
have been made.

       On July 20, 1998, Commerce filed its Final Results of Redetermination Pursuant to Court
Remand, Koyo Seiko Co. Ltd. v. United States, Slip Op. 98-58 (May 4, 1998) (“Remand Results”)
with the Court. Commerce having complied with this Court’s remand order and no comments to
the Remand Results having been submitted, it is hereby
Court No. 97-04-00580                                                         Page 2



       ORDERED that the Remand Results are affirmed, and all other issues having been
previously decided, it is further

      ORDERED that this case is dismissed.



                                             _________________________________
                                                   NICHOLAS TSOUCALAS
                                                       SENIOR JUDGE

Dated: July 8, 1999
       New York, New York